Exceptions overruled. This action of tort was tried in the Superior Court before a judge and a jury. A motion of the defendant for a directed verdict was granted and the plaintiff excepted. There was no error. The action was brought against the city of Boston to recover compensation for personal injuries sustained by the plaintiff as a result of falling on a public sidewalk. There was evidence that the plaintiff sustained injuries as a result of falling upon the sidewalk. And she testified that “her heel caught in a crack in the sidewalk” and that afterwards she looked back and “saw the cracks in the sidewalk.” There was, however, no evidence as to the nature of the cracks other than photographs, and the photographs did not warrant an inference that any of the cracks constituted an actionable defect.